Citation Nr: 0839129	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for a gunshot wound (GSW) of the right chest with 
retained foreign body (RFB).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the RO 
in St. Louis, Missouri, which denied the veteran's claim for 
an evaluation in excess of 20 percent disabling for a GSW of 
the right chest with RFB.  

In April 2008, the Board remanded this case to the RO for a 
new VA examination, which occurred later that month.  By the 
same decision, the Board denied the veteran's claim for an 
increased evaluation for residuals of a gunshot wound of the 
right chest with RFB; as such, this matter is no longer 
before the Board. 


FINDINGS OF FACT

1.  The veteran's GSW of the right chest with RFB is 
characterized by post-bronchodilator Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV1/FVC) of 80%, FVC 
of 75%, and FEV of 75%.  

2.  There is no evidence of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, acute respiratory 
failure, or outpatient oxygen therapy.


CONCLUSION OF LAW

The veteran's GSW of the right chest with RFB does not meet 
the criteria for an evaluation in excess of 20 percent 
disabling.  38 U.S.C. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6843 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions for the elements two and three.  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187.  In order to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores 
and does not take the form prescribed in that case.  Failure 
to provide pre-adjudicative notice of any of the duty to 
notify elements is presumed to create prejudicial error, 
which the Secretary must show is non-prejudicial to the 
veteran.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007), 
cert. granted, 128 S. Ct. 2935 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary can show lack of prejudicial harm in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Id. at 887-89; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (the list is not an exclusive 
list of ways that error may be shown to be non prejudicial).  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Sanders, 487 F.3d at 887-89; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the December 
2003 letter requested that the veteran provide evidence 
describing how his disability had worsened.  In addition, the 
veteran discussed the effect that worsening has on his 
employment and daily life during the course of the April 2008 
VA examination.  The veteran discussed his employment history 
extensively, and has submitted evidence to this effect.  
Also, the gravamen of the veteran's argument for remanding 
this case previously was that the examination insufficiently 
showed his present symptoms as compared to past reports.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran both at 
interview and in his own statements demonstrate that he knew 
that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, 487 F.3d at 889; Vazquez-
Flores, 22 Vet. App. at 37.  

As to the second element, the Board notes that the veteran is 
service connected for GSW of the right chest with RFB.  As 
will be discussed below, GSW of the right chest with RFB is 
rated under DC 6843, 38 C.F.R. § 4.97 n.3.  This is the only 
DC to rate this disability and it is not cross referenced to 
any other Codes for the purposes of evaluation.  See id. n.3  
Furthermore, there is no single measurement or test that is 
required to establish a higher rating.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Sanders, 487 F.3d at 889; Vazquez-
Flores, 22 Vet. App. at 37.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant DCs based on the extent and duration of the signs 
and symptoms of his disability and their impact on his 
employment and daily life.  See Vazquez-Flores, 22 Vet. App. 
at 37.  The Board notes that the ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that any error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, 487 F.3d at 889; Vazquez-Flores, 22 Vet. App. at 37.  

As to the fourth element, the December 2003 letter provided 
notice of the types of evidence, both medical and lay, 
including employment records that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See Vazquez-Flores, 
22 Vet. App. at 37.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores and, therefore, Quartuccio, 
are met and that the VA has discharged its duty to notify.  
See Quartuccio, 16 Vet. App. at 187.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
16 Vet. App. at 187.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was rescinded by the Secretary during the course 
of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims which are 
not now associated with the file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  The Board remanded this 
case for a new examination, which was conducted in April 
2008.  This examination reflects the veteran's current 
symptoms and is a sufficient basis on which to decide the 
veteran's claim.  The Board finds that no further action is 
needed.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. 103, rev'd 
on other grounds, 444 F.3d 1328.

II.  Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 20 percent for the GSW of the right chest with RFB.  
For the reasons that follow, the Board concludes that the law 
does not allow an increased rating at this time.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.1 (2008).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods, a process called 
"staging."  See id.  

The veteran was initially assigned an evaluation of 20 
percent for his service-connected GSW, right chest with a 
RFB, effective June 12, 1970, under DC 6818, which 
contemplated injuries of the pleural cavity, including 
gunshot wounds.  On October 7, 1996, the schedular criteria 
with respect to the respiratory system were revised.  Under 
these revisions, the veteran's disability is rated under DC 
6843, which applies the General Rating Formula for 
Restrictive Lung Disease to determine the proper disability 
rating for a GSW involving the pleural cavity.  38 C.F.R. § 
4.97, DC 6843 n.3.  

Disabling injuries of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and combined with ratings for 
respiratory involvement.  Involvement of Muscle Group XXI, DC 
5321, Muscles of respiration: Thoracic muscle group, however, 
will not be separately rated.  38 C.F.R. § 4.97, DC 6843, 
n.3.  Gunshot wounds of the pleural cavity with bullet 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of diaphragm 
or of lower chest expansion shall be rated at least 20 
percent disabling.  38 C.F.R. § 4.97, DC 6843 n.3.  Under 
this provision, the veteran's injury is rated 20 percent 
disabling.  

Under the General Rating Formula for Restrictive Lung 
Disease, used to rate disabilities under DC 6843, if the FEV-
1 is less than 40 percent of predicted value, or; the ratio 
of FEV-1/FVC is less than 40 percent, or the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is less than 40-percent predicted, or the 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or 
there is cor pulmonale (right heart failure), or there is 
right ventricular hypertrophy, or there is pulmonary 
hypertension (shown by echo or cardiac catheterization); or, 
there is an episode(s) of acute respiratory failure, or the 
veteran requires outpatient oxygen therapy, a 100 percent 
evaluation is warranted.  

If the FEV-1 is 40- to 55-percent of predicted, or if the 
FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 
40- to 55-percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent evaluation is warranted.  

If the FEV-1 is 56 to 70 percent of predicted, or the FEV- 
1/FVC is 56 to 70 percent of predicted, or the DLCO (SB) is 
56 to 65 percent of predicted, a 30 percent evaluation is 
warranted.  

If the FEV-1 is 71 to 80 percent of predicted, or the FEV- 
1/FVC is 71 to 80 percent of predicted, or the DLCO (SB) is 
66 to 80 percent of predicted, a 10 percent evaluation is 
warranted.

The Board considers the veteran's pulmonary function tests 
and other DCs to establish the highest allowable rating for 
the veteran.  

As noted, the veteran is rated 20 percent disabled under the 
minimum rating provision of DC 6843 note 3, for GSW wounds to 
the pleural cavity with RFB in the lung.  While a veteran's 
pulmonary function tests can qualify him for a higher 
disability rating, they do not in this case.  The veteran's 
pulmonary function test scores from the April 2008 VA 
examination are as follows: pre-bronchodilator: FVC 75%, FEV1 
71%, FEV1/FVC 77%; post-bronchodilator: FVC 75%, FEV1 75%, 
FEV1/FVC 80%; diffusion (corrected HgB) 81%, oxygen 
saturation is 98% on room air; diffusion capacity corrected 
for lung volume 106%.  Total lung capacity is 74% and 
residual volume is 83%.  The examiner's impression was that 
there was no significant obstruction or response to the 
bronchodilators and that there was a mild restrictive 
ventilatory defect.  The pulmonary function test scores 
indicate a disability that would, absent the GSW with RFB, be 
rated at only 10 percent disabling.  Thus, the veteran's 
current 20 percent disability rating for his GSW with RFB is 
appropriate under DC 6843.

The Board also considers rating the veteran's disability 
under the muscle codes.  
Muscle disabilities are rated slight, moderate, moderately 
severe, or severe.  See 38 C.F.R. § 4.56; see generally 38 
C.F.R. § 4.73.  A muscle injury evaluation will not be 
combined with a peripheral nerve paralysis evaluation of the 
same body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The VA examiner noted the veteran's muscle injury to the 
thoracic muscle group, pertaining to the muscles of 
respiration.  DC 5321 encompasses disabilities of these 
muscles, otherwise known as Group XXI.  38 C.F.R. § 4.73, DC 
5321.  Because the veteran is already rated under DC 6843, he 
may not be separately rated under DC 5321.  38 C.F.R. § 4.97, 
DC 6843, n.3.  The veteran receives a separate 10 percent 
rating for a service-connected wound to his right flank with 
liver laceration, Muscle Group XIX; and, the matter of a 
higher rating for this disability is not currently on appeal.  

The Board also considers neurological impairment, but notes 
that the VA examination reflects no report of neurological 
damage as a result of the GSW.  The Board considers joint 
disabilities, but the VA examination reflects that joint 
motion is not limited by muscle disease or injury.  Thus, a 
rating under the joint codes is not appropriate.  There was 
no muscle herniation, no residuals of tendon damage, no 
residuals of bone damage, and no loss of deep fascia or 
muscle substance.  The Board notes the veteran is in receipt 
of a 10 percent rating for a service-connected adherent scar 
as a residual of the GSW; and, the matter of a higher rating 
for this disability is not currently on appeal. 

Having considered all avenues of disability compensation, the 
Board concludes that the veteran is properly rated as 20 
percent disabled under DC 6843.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).  

Finally, the Board finds no reason to refer this claim to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321 (2007); 
VAOPGCPREC 6-96, summary available at 61 Fed. Reg. 66748-02, 
66749 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  In determining 
whether referral for extraschedular consideration is 
appropriate, the Board first must compare between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Then, the Board must determine 
whether the claimant's disability picture is exceptional, 
exhibiting other related factors such as "marked 
interference with employment" and "frequent periods of 
hospitalization," so as to warrant referral for extra-
schedular consideration for a higher rating."  38 C.F.R. § 
3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008); see Thun, 22 Vet. App. at 116, 118.  

The veteran's symptoms are adequately compensated by the 
rating criteria associated with DC 6843.  The veteran's 
disability picture is not exceptional; he reports little, if 
any, time off from work, and reports no periods of 
hospitalization.  He has pain, but no muscle disability.  The 
Board has considered the application of several other DCs, 
including neurological codes, but to no avail.  Accordingly, 
because the veteran's disability picture is unexceptional 
given his injury, the Board concludes that the relevant DC 
adequately compensates the veteran for his disability and 
that referral for an extraschedular rating is unnecessary.  
See 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 
at 243-44; see Thun, 22 Vet. App. at 116, 118.  

Furthermore, the Board has considered "staging" the periods 
of the veteran's disability but finds assigning different 
ratings to any periods of the veteran's disability to be 
inappropriate in this case.  See Hart, 21 Vet. App. at 510.  
The preponderance of the evidence is against this claim and 
thus, the benefit-of-the-doubt rule does not apply in this 
case.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for GSW of the right chest 
with RFB is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


